Citation Nr: 1131142	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  06-35 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for a low back disability, currently rated as 10 percent disabling.

2.  Entitlement to a higher initial rating for dermatitis, currently rated as 0 percent disabling.

3.  Entitlement to a higher initial rating for post traumatic stress disorder (PTSD), rated as 10 percent disabling prior to February 25, 2010.

4.  Entitlement to a higher rating for PTSD, rated as 30 percent disabling effective February 25, 2010.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2006

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2006 and March 2007 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2009 for further development.  

The March 2007 rating decision that granted service connection for PTSD included the assignment of a 10 percent rating.  The RO issued a July 2010 rating decision in which it increased this rating to 30 percent effective February 25, 2010.  Since the increased rating did not date back to the date of the claim, there are two distinct time periods to consider.  

The Board finds that the RO fully complied with the March 2009 Board Remand.  The Remand instructed the RO to schedule the Veteran for psychiatric, skin, and spine examinations.  The skin examination was to be scheduled during the summer months.  The RO scheduled the Veteran for psychiatric and spine examinations that took place in March 2010.  The RO also scheduled the Veteran for a skin examination to take place in July 2010.  However, the Veteran failed to report for the examination.  A July 2010 supplemental statement of the case advised him of this failure to report, but there has been no communication from the Veteran offering any explanation or good cause.  The Board will therefore proceed to review the skin disability issue based on the evidence currently of record.

The issue of entitlement to a higher rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.

2.  The Veteran's service-connected dermatitis does not affect 5 to 20 percent of the entire body; or 5 to 20 percent of exposed areas; or require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5235-5243 (2010).

2.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7806 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated February 2006 and November 2006.

At this point the Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court further indicated, among other things, that if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement to the claimant.  

However, the Board believes that the nature of the present appeal is somewhat different from the situation addressed in Vasquez-Flores.  The present appeal involves the issue of a higher initial rating, not a claim for an increased rating.  A review of the record shows that the RO, in connection with the Veteran's original service connection claim provided the Veteran with adequate VCAA notice in February 2006 and November 2006 letters prior to the June 2006 and March 2007 adjudication of the claims which granted service connection.  In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A.  5103(a) (West 2002), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-117 (2007).  In line with the reasoning set forth in these judicial decisions, it appears that the notice requirements addressed by the Court in Vasquez-Flores, supra, do not apply to initial rating claims such as the one now on appeal to the Board. 

While the February 2006 notice was issued prior to Dingess v. Nicholson, 19 Vet. App. 473 (2006), the November 2006 notification complied with the specificity requirements of Dingess,  identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in March 2006, February 2007, and March 2010; obtained medical opinions as to the severity of the disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

In a May 2011 Informal Hearing Presentation, the Veteran's representative argued that the Veteran should be scheduled for a VA examination of the Veteran's skin to take place during the summer months, as directed by the Board in its March 2009 Remand.  The Board notes that the RO did schedule the Veteran for such an examination to take place in July 2010.  However, the Veteran failed to report for the examination or provide good cause for his failure to report.

Pursuant to 38 C.F.R. § 3.326(a), individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a Veteran's failure to attend scheduled medical examinations.  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Since this claim is an appeal of an initial rating determination, and there is medical evidence relevant for rating purposes dated during the period of time in question, the Board shall rely on the evidence of record in order to properly adjudicate the claim.
  
Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected low back disability has been rated by the RO under the provisions of Diagnostic Codes 5235 to 5243.  The General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Additionally, pursuant to Diagnostic Code 5243 (regarding intervertebral disc syndrome), a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran underwent a VA examination in March 2006.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of low back pain that is worse in the mornings.  He rated the pain at an 8-9 out of 10.  He reported that repetitive activities (such as training) make the pain even worse.  He does not use canes, walkers, or splints.  The Veteran denied flare-ups of pain; and stated that alleviating factors include stretching.  He reported that the disability has affected his job and home life in that he is not able to bend over and pick up objects.  

Upon examination, the Veteran walked straight and upright without the use of any assistive devices.  He was able to forward flex from 0-80 degrees; extend 0-20 degrees; lateral flex 0-20 degrees; and rotate 0-45 degrees.  There was no pain or tenderness to palpation.  He was able to straight leg raise 0-70 degrees.  He was able to move his thoracic lumbar spine actively, passively, repetitively, without signs of pain, discomfort, or fatigability.  The examiner diagnosed the Veteran with low back pain; no diagnosis; no disability.  

A June 2006 MRI revealed a large, L4-5 disc herniation, lateralizing left, with slight caudal extension.  There was also severe impingement on the left L5 nerve root sleeve and moderate deformity of the dural sac.  

In June and July 2006, the Veteran underwent lumbar epidural injections of contrast, local anesthesia, steroids at L4-5 under fluoroscopy.  

The Veteran underwent physical therapy with HealthSouth beginning in November 2006.  The November 2006 treatment report states that rehabilitation potential was excellent.  He was able to forward flex from 0-131 degrees; extend 0-20 degrees; lateral flex 0-40 degrees to the right; and lateral flex 0-28 degrees to the left.

The Veteran underwent another VA examination in February 2007.  The examiner noted that the Veteran has responded to treatment with epidural steroids x 2.  However, the Veteran still reported predominantly mechanical low back pain with occasional pain radiating into his left buttock and posterior thigh.  [The Board notes that the Veteran is receiving a separate 10 percent rating for radiculopathy of the left lower extremity].  He reported that pain is aggravated by prolonged sitting, bending, and repetitive lifting.  It is relieved by lying down and taking over the counter Naproxen.  He reported that he is employed as a manufacturing engineer.  He stated that he is able to perform his job because he is able to take frequent breaks from prolonged sitting, so that he can stand and walk around.  

Upon examination, the Veteran ambulated, dressed, and undressed without difficulty.  He had a normal gait.  He achieved forward flexion to 90 degrees; extension to 30 degrees; right and left lateral flexion to 30 degrees; and right and left lateral rotation to 30 degrees.  There was no change in range of motion after repetition.  There was no loss of motion, weakness, fatigability, or incoordination following the repetitive active range of motion exercises.  There was no spinous process or sacral iliac joint tenderness.  There was no sciatic notch tenderness bilaterally.  There was some defuse tenderness to palpation of the lumbosacral myofascia and a band across the width of the level of L3 through S1.  There was no spasm present.  He was diagnosed with L4-5 herniated nucleus pulposus; and a chronic lumbar strain.

In a February 2009 Informal Hearing Presentation, the Veteran's representative stated that the Veteran's low back disability has become more severe since his most recent examination.  The Board remanded the claim so that the Veteran could undergo another VA examination.

The Veteran underwent a third VA examination in March 2010.  The Veteran stated that he is a shop foreman; and that he has to be on his feet most of the day (standing for more than 30 minutes and walking more than 1/4 mile).  He reported that on particularly strenuous days, he incurs a great deal of pain which carries over to the next day.  If he is able to rest over the weekend, then there is less pain the following morning. He stated that he takes methocarbamol and tramadol; and that he uses a brace every day.  He reported that he is becoming fatigued from the pain.  He does not use a cane, walker, wheelchair, or any assistive device other than the brace.  He reported that the pain is impacting his work.  

Upon examination, the lumbar spine appeared normal.  The Veteran had a normal thoracic kyphosis and lumbar lordosis; and his occiput touched the wall in a three point stance.  There was symmetry to the musculature of his back and spine; and no scoliosis was evident.  He stood erect and well balanced with knees locked.  The spine motion was reproducible; and there were no signs of injury, disuse, or neuromuscular inhibition.  There was tenderness in the back muscle; and there were contractions on the left paravertebral muscles.  There were no postural abnormalities of fixed deformities.  He was able to forward flex from 0-90 degrees; extend 0-30 degrees; and left and right lateral flex from 0-30 degrees.  He was able to right lateral rotate 0-10 degrees with pain; and left lateral rotate 0-20 degrees.  With repetitive motion x 3, there was no additional loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner diagnosed the Veteran with sciatica and lumbar disk disease.  He stated that there was mild-moderate additional loss of function due to the Veteran's lumbar disability.  

In order to warrant a rating in excess of 10 percent, the Veteran's disability must be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.

In this case, the Board notes that at the Veteran's March 2006, February 2007, and March 2010 VA examinations, the Veteran was able to achieve forward flexion to 80, 90, and 90 degrees respectively.  Additionally, the March 2010 examiner noted that the Veteran had normal thoracic kyphosis and lumbar lordosis; and no scoliosis was evident.  Finally, there has been no evidence that the Veteran's back disability has resulted in incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.

The Veteran's representative argued in his May 2011 Informal Hearing Presentation that the Veteran should be afforded a higher rating because of his complaints of constant and severe pain.  However, the Board notes that upon examination, the March 2006 examiner found that the Veteran was able to move his thoracic lumbar spine actively, passively, repetitively, without signs of pain, discomfort, or fatigability.  The February 2007 examination report does not reflect pain on range of motion; and the examiner noted that there was no loss of motion, weakness, fatigability, or incoordination following the repetitive active range of motion exercises in all plains.  Finally, the March 2010 VA examiner only noted pain during right lateral rotation.  

The Veteran's representative also argued that the March 2010 examiner failed to provide a rationale for his opinion that the Veteran's low back disability resulted in mild-moderate loss of function.  The Board notes that the finding of mild-moderate loss of function is well supported by the examination report itself.  The examiner documented his findings and found that these findings are consistent with mild-moderate loss of function.  The findings speak for themselves in that the Veteran's range of motion (which included 0-90 degrees of forward flexion) is not sufficient to warrant a rating in excess of 10 percent.  

Finally, in regards to DeLuca criteria, there is no persuasive evidence to show that there is any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.  The medical examiners have expressly commented on the DeLuca factors as discussed above.

The Board finds that the preponderance of the evidence is against a higher rating.  As such, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent for a low back disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's range of motion symptoms squarely match the type and degree of the examples set forth under the criteria for the current 10 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Dermatitis
The Veteran's service-connected dermatitis has been rated by the RO under the provisions of Diagnostic Code 7806.  Under this regulatory provision, a rating of 10 percent is warranted when 5 to 20 percent of the entire body is affected; or 5 to 20 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  The next higher rating of 30 percent is warranted when 20 to 40 percent of the entire body is affected; or 20 to 40 percent of exposed areas are affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period. The highest rating of 60 percent is warranted only when more than 40 percent of the entire body is affected; or more than 40 percent of exposed areas are affected; or constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

The Veteran underwent a VA examination in March 2006.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of a lesion on the posterior portion of his left knee, for which he was given rifampin and bacitracin (to be applied twice per day).  He has also been given Septra and Bactroban in the past.  He stated that there are no alleviating or aggravating factors.  He reported that he has had symptoms for three weeks.  The lesion did not have redness, odor, or drainage.  It was approximately 2 cm. in size, with a 1 cm. black center and erythema surrounding the core.  It affected less than 1 percent of the total body surface and 0 percent of exposed areas.  The examiner diagnosed the Veteran with dermatitis of unknown etiology.

The Veteran underwent another VA examination in February 2007.  He stated that he began to develop lesions on his trunk in 2002 while serving in the Middle East.  The lesions start off as a bump that becomes painful.  They eventually rupture and require at least two months to heal.  He stated that he has had them on his arms, legs, and trunk.  At the time of the examination, he had one that was resolving on his left lower axilla; and another one beginning just below the breast on the left.  He stated that he has been treated with antibiotics in the form of Amoxicillin and Bacitracin ointment.  He stated that an in-service biopsy of one of the lesions yielded a diagnosis of folliculitis.  

Upon examination, the Veteran had a circular lesion in the lateral lower chest, measuring 1 cm.  It was brown and had scaling around the periphery that was circular in shape.  There was another lesion inferior and just lateral to the breast.  The lesion was mostly horizontal; and it measured 1 cm.  It was chocolate in color.  It was slightly raised; there was no local heat; and there was no tenderness.  There were scattered residuals of prior lesions involving the right upper lateral shoulder, the buttocks, and the right lower leg.  There was a biopsy site in the left posterior fossa.  The examiner diagnosed the Veteran with cutaneous licheniasis with moderate symptoms, no treatment, and minimal disability.  

An August 2007 outpatient treatment report reflects that the Veteran's skin was soft and warm, with no rashes, lesions, ulcers, or infections.  

In order to warrant a compensable rating, the disability must affect 5 to 20 percent of the entire body; or 5 to 20 percent of exposed areas; or require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  

In this case, the March 2006 VA examiner found that the dermatitis affected less than 1 percent of the total body surface and 0 percent of exposed areas.  The February 2007 examiner did not quantify the affected parts in terms of a percentage of the total body.  However, the Board notes that he found two lesions (one resolving and one just beginning) that each measured 1 cm.  Two lesions measuring 1 cm. each would clearly account for less than 5 to 20 percent of the entire body or the exposed areas (neither lesion was on an exposed area).  Finally, the medical evidence does not reflect that the Veteran's dermatitis requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for dermatitis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the affected area of the Veteran's disability squarely matches the type and degree of the examples set forth under the criteria for the current noncompensable schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to higher ratings for a low back disability and for dermatitis is not warranted.  To this extent, the appeal is denied.  


REMAND

At the Veteran's most recent psychiatric examination, which took place in March 2010, he reported that he began treating with a private psychiatrist, David Missimo, MD,  in December 2009.  The Board notes that these records have not been obtained or incorporated into the claims file.  Although the Veteran reported seeing this psychiatrist in connection with attention deficit hyperactivity disorder, the March 2010 report also seems to indicate that problems with concentration were being treated by medication.  It is therefore arguable that the records of treatment by Dr. Missimo may include relevant findings pertinent to assigning the proper rating for the PTSD.  Appropriate action must therefore be taken to fully assist the Veteran with his appeal.  A failure to do so would not survive judicial scrutiny. 
 
Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a VA Form 21-4142 (Authorization and Consent to Release Information) so that it can obtain the treatment records from Dr. Missimo.  Should the Veteran respond, the RO should then request all such records.

2.  After completion of the above, the RO should review the expanded record and determine if higher ratings are warranted for the PTSD.  The RO should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


